PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_01_FR.txt. 38

OPINION DISSIDENTE DE LORD FINLAY.

[Traduction]

Je regrette de ne pouvoir être d'accord avec l'arrêt qui vient
d'être rendu dans la mesure où il a trait aux concessions de Jérusa-
‘lem. Afin que la juridiction de la Cour permanente soit obligatoire
en vertu de l’article 26 du Mandat, trois conditions doivent être
remplies : le différend doit mettre aux prises le Mandataire et un
autre Membre de la Société des Nations ; il doit n'être pas suscep-
tible d’être réglé par négociations et il doit être relatif à l’inter-
prétation ou à l'application des dispositions du Mandat. A mon avis,
aucune de ces trois conditions n’est remplie en l'espèce.

La Cour permanente ne peut connaître que des différends entre
nations. Elle n’est pas compétente pour les différends auxquels
l’une des Parties est une personne privée.

L'article 26 est catégorique sur ce point: ses stipulations ne
sont applicables que si un différend relatif au Mandat s’est élevé
entre le Mandataire et un autre Membre de la Société des Nations.
Evidemment, il y a de nombreux cas où un véritable différend
entre deux Etats est né d’un prétendu préjudice causé par l’un
d’entre eux à l’un des ressortissants de l’autre. Du conflit entre l’in-
dividu et l'Etat qui a causé le prétendu préjudice, peut surgir un
différend entre deux pays. De nombreux différends internationaux
de grande importance se sont produits de cette façon. Il est évident
que l’article 26 ne se rapporte qu'aux véritables disputes inter-
nationales et qu'il y a lieu de surveiller attentivement toute
tentative d’en faire jouer les stipulations à l’égard de revendi-
cations de personnes privées contre le Mandataire.

C’est une erreur que de croire que l’on peut rendre l’article 26
applicable à un conflit entre un individu et l'Etat mandataire, du
fait dela seule intervention au litige du gouvernement dont ressortit
cet individu. Pour que la procédure de l’article 26 soit fondée à
s'appliquer, il faut qu'il existe un différend entre le Mandataire et
un autre Membre de la Société des Nations avant le dépôt de la
requête.
Correspon-

39 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

Y a-t-il eu en l’espèce un différend international de cette nature ?

Les concessions de M. Mavrommatis sont datées du début de 1914
et, en 1921, M. Mavrommatis a invité le Gouvernement de la
Palestine à leur donner effet. Une très longue correspondance s'en
est suivie dans laquelle les droits de M. Mavrommatis au sujet de
ces concessions ont été soutenus auprés du Colonial Office britan-
nique, tant par lui que par ses avoués. M. Mavrommatis obtint
également que quelques-uns de ses amis écrivissent de façon privée
a propos de son affaire 4 certaines personnes du département
britannique des Affaires étrangéres. L’une des lettres qui fut ainsi
écrite et qui est datée du 26 janvier 1924 émane d’un M. Collas,
qui, a-t-on dit, appartient aux Affaires étrangères grecques ; elle
était adressée à quelqu’un au département britannique des Affaires
étrangères. Dans sa lettre, M. Collas demande si son correspondant
peut lui faire connaître les vues du Gouvernement de Sa Majesté
sur les revendications de M. Mavrommatis et lui dire si, dans l’opi-
nion du Gouvernement, il est vraiment impossible d’y donner
satisfaction. M. Collas ajoutait que les avoués de M. Mavrommatis
avaient fait savoir que leur client serait prêt à soumettre l'affaire
à un tribunal arbitral. En se référant à cette note de M. Collas, le

dance supplé-Foreign Office écrivit le 1° avril 1924 à la Légation de Grèce ; il

mentaire,
PP. 9 ef 10.

Ibid., ff. 10
ef 11.

lui fit savoir que les concessions de Jérusalem ne pouvaient être
traitées que conformément aux termes du Protocole des concessions
du Traité de Lausanne et qu’elles n’étaient pas susceptibles
d’arbitrage, et que les concessions de Jaffa ne sauraient être recon-:
nues, étant ultérieures en date au 29 octobre 1914.

A la même date, le 1° avril 1924, MM. Westbury, Preston et
Stavridi, avoués de M. Mavrommatis, écrivant à la Légation de
Grèce, lui firent parvenir l’avis de son avocat-conseil et disaient :
«Ceci vous montrera que, de l’avis de votre avocat-conseil avec
lequel nous sommes entièrement d’accord, la seule façon de résoudre
cette affaire est de recourir au Tribunal international de La Haye et,
au nom de M. Mavrommatis, nous avons l’honneur de proposer
que des mesures soient prises afin que la soumission de l’affaire ait lieu
sans délai. » Cette lettre contenait en annexe copie d’un avis donné
à la même date par M. Purchase, avocat-conseil de M. Mavrommatis,
dont la conclusion était la suivante: « Nous avons essayé de toutes
les méthodes possibles, et il semble maintenant que la seule façon
de résoudre la question est d’en appeler au Tribunal de La Haye
en se basant sur les articles 11 et 26 du Mandat sur la Palestine,
bid., p. 13.

40 ARRÊT N° 2, — OPINION DISSIDENTE DE LORD FINLAY

sur le droit international et sur le Traité de Lausanne. Ce recours

peut avoir lieu en vertu des traités, mais il ne peut émaner que du

Gouvernement dont M. Mavrommatis est ressortissant. Je propose,
en conséquence, que vous priiez le ministre de Grèce de citer le
département des Colonies devant le Tribunal de La Haye de façon
que cette affaire soit tranchée. »

Ce qui précède montre nettement qu’il n’y avait pas de différend
entre la Grèce et la Grande-Bretagne lorsque fut écrite la lettre
du 13 mai 1924 et lorsque fut déposée la Requête introductive
d'instance. Un différend entre une personne privée et la Grande-
Bretagne est une chose: un différend entre le Gouvernement
dont ressortit cette personne et la Grande-Bretagne en est une
autre tout à fait différente. Il y a eu, entre M. Mavrommatis et le
Gouvernement britannique, un différend qui a durélongtemps. Il n’y
a pas eu de différend entre la Grèce et le Gouvernement britannique.

Il est seulement nécessaire de citer le premier paragraphe de la
lettre en date du 12 mai 1924 de la Légation hellénique au Foreign
Office britannique. |

«Me référant à votre lettre du 1°* avril, n° E. 2816/861/65, j'ai
l’honneur de vous informer, d'ordre de mon Gouvernement, que,
faute d’avoir pu arriver avec le Gouvernement de Sa Majesté bri-
tannique à un arrangement amiable donnant suffisante satisfaction
à son ressortissant, il a décidé, conformément à l’article 26 sur les
conditions du Mandat pour la Palestine du 12 avril 1922, de sou-
mettre l'affaire au jugement de la Cour permanente de Justice
internationale de La Haye.»

Nous savons maintenant que cette mesure a été prise sur la
proposition des avoués de M. Mavrommatis a seule fin de permettre
à la Cour permanente de prendre connaissance de la plainte contre
le Gouvernement britannique.

Comme je l’ai déjà dit, il y a eu de nombreux cas où un différend
entre deux Etats a surgi du fait qu’un prétendu préjudice a été
causé par l’un d’eux à un ressortissant de l’autre. En l’espèce, il
n’y a rien eu de ce genre. Le seul but de la requête introduite par le
Gouvernement grec est de faire rentrer les revendications de

‘M. Mavrommatis dans le domaine de la juridiction dela Cour. Avant

le dépôt de la requête, il n'y avait pas de différend entre les deux
Puissances et il s’ensuit que la première condition requise par
Varticle 26 du Mandat n’a pas été remplie.
AI ARRET N° 2. — OPINION DISSIDENTE DE LORD FINLAY

II.

Mais méme si, par hypothése, il y avait un différend entre deux
Etats, ce différend ne serait pas de ceux qui ne sont point suscep-
tibles d’étre réglés par négociations. Les agents de M. Mavrommatis
se sont efforcés de régler le différend avec le Gouvernement britan-
nique, mais le Gouvernement hellénique n’a rien tenté à cet effet.
Une tentative de l’intéressé pour arriver à un accord avec un gou-
vernement étranger est une chose; une tentative de son gouver-
nement qui reprend l’affaire pour la régler avec ledit gouvernement
étranger en est une autre entièrement différente.

L'on a dit qu'il était inutile d'entreprendre des négociations entre
les deux Gouvernements. Cette affirmation ne me paraît pas justifiée.
Chacun sait que les gouvernements effectuent fréquemment le
réglement de revendications, bien qu’ils ne les reconnaissent pas
comme fondées, et de nombreuses réclamations analogues à celle
dont il s'agit en l'espèce ont été l’objet d’un arrangement. Il est ©
tout à fait impossible de dire que si le Gouvernement hellénique,
en tant que gouvernement, avait repris l’affaire et fait des représen-
tations afin d’en obtenir le règlement, lesnégociationsn’auraient pas
abouti à un règlement.

La condition posée par l’article 26 à la compétence de la Cour
n’est pas qu’il y ait eu des négociations dans le dessein de régler le
différend entre les deux États, mais que le différend ne soit pas sus-
ceptible d’être réglé par négociations. Il peut y avoir des cas excep-
tionnels où l’on peut prédire qu’en raison des circonstances spéciales,
les négociations, de toute évidence, ne seraient qu’une perte de
temps ; mais l'affaire actuelle n’est pas un de ces cas. Si le Gouver-
nement hellénique avait réellement pris l'affaire Mavrommatis
en mains et en avait fait l’objet d’une négociation avec la Grande-
Bretagne, qui peut affirmer qu’un règlement n’en eût pas résulté ?

Le droit de citer en justice en vertu de l’article 26 est soigneuse-
ment réservé aux États. La Cour ne doit pas traiter le Mandat
de telle sorte qu’en pratique un individu quelconque, ressortissant
d'un Etat Membre de la Société des Nations, qui se plaint du
Mandataire en invoquant une prétendue infraction aux termes du
Mandat, puisse faire appel à la juridiction obligatoire de la Cour
permanente en obtenant simplement que son Gouvernement
dépose une requête; une interprétation de cet ordre pourrait
conduire à de nombreux abus. Un État qui a accepté un
42 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

Mandat de la Société des Nations a gracieusement assumé une
tâche très ardue, et il y a lieu de donner plein effet aux dispositions
du Mandat destinées à protéger le Mandataire contre toutes les
instances dans des circonstances autres que celles prévues au
Mandat. L'arrêt de la Cour en l’espèce pourrait avoir pour effet
de faire disparaître ces précautions. '

III.

La compétence de la Cour permanente est basée sur le consen-
tement, sans lequel sa juridiction ne s'étend sur aucun Etat ; le
consentement peut résulter d’un compromis conclu pour une
affaire particulière ou d’une clause de portée générale. En l’espèce
le Gouvernement britannique a fait valoir une exception d’in-
compétence, mais l’on a avancé que le consentement général
requis se trouve dans le Mandat sur la Palestine, en combinant les
articles 26 et II.

J'examinerai ultérieurement la portée de l’article 11; mais il ya .
lieu tout d’abord d'étudier le sens et la portée de l’article 26 lui-
même.

L'article 26 est ainsi conçu :

“The Mandatory agrees that, if any dispute whatever
should arise between the Mandatory and another Member
of the League of Nations relating to the interpretation or the
application of the provisions of the Mandate, such dispute,
if it cannot be settled by negotiation, shall be submitted to the
Permanent Court of International Justice provided for by
Article 14 of the Covenant of the League of Nations.”

Il ne peut y avoir de doute quant à la catégorie d’affaires qui,
du moins en premier lieu, tombent sous le coup de cet article.
Il y a dans le Mandat un certain nombre de dispositions à propos
desquelles des divergences peuvent vraisemblablement surgir entre
Membres de la Société des Nations. L’article 5 interdit de mettre
le territoire de la Palestine sous le contréle d’une Puissance étran-
gère ; un Membre de la Société pourrait alléguer que cette clause
a été violée à son détriment. L'article 9 stipule que le système ©
judiciaire de la Palestine assurera, tant aux étrangers qu'aux
indigènes, la garantie complète de leurs droits ; un Membre de fa
Société des Nations pourrait à tout moment douter si le système
judiciaire est propre à donner cette garantie à ses ressortissants.
43 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

L'article 18 interdit toute discrimination entre les nationaux des
États Membres de la Société des Nations et entre les marchandises
originaires ou à destination de ces États ; il prévoit également la
liberté de transit à travers le territoire sous Mandat. J] pourrait y
avoir des contestations entre le Mandataire et un autre Membre
de la Société quant à l’application de cet article. Il en est de même
de l’article 19, qui stipule l’adhésion, au nom dela Palestine, à toute
convention internationale sur la traite des esclaves, sur le trafic des
armes et des munitions, sur le trafic des stupéfiants, sur l'égalité com-
merciale, sur la liberté de transit et de navigation, sur la navigation
aérienne, sur les communications postales, télégraphiques ou par télé-
graphie sans fil, sur la propriété littéraire, artistique ou industrielle,
et de l’article 20, qui prévoit une collaboration aux mesures d'utilité
commune adoptées par la Société des Nations pour prévenir et
combattre les maladies, y compris celles des animaux et des plantes.
A ce sujet, il y a lieu de faire une mention spéciale de l’article 21
qui stipule l'élaboration et la mise en vigueur d’une loi relative aux
antiquités et assurant l'égalité de traitement à tous les Membres
de la Société des Nations. Le paragraphe 7 de cet article dispose
qu’en accordant l'autorisation de procéder à des fouilles, l Adminis-
tration de la Palestine ne doit pas agir de façon à éliminer sans
motif valable les savants d’aucune nation.

Toutes ces clauses offrent d’infinies possibilités de conflits entre
le Mandataire et d’autres Membres de la Société des Nations, et
il était au plus haut point nécessaire qu’un tribunal fût prévu
pour régler ces conflits. L'article 26 institue en effet un tribunal
à cette fin.

En l'espèce, le différend a trait au prétendu manque, par le
Gouvernement britannique, en tant que Mandataire, à reconnaître
les droits de M. Mavrommatis relatifs à certaines concessions en
Palestine. Cette affaire ne peut être du domaine de la juridiction
obligatoire prévue à l’article 26 que si elle a trait à l'interprétation
ou à l’application des dispositions du Mandat. Or, le différend qui
nous occupe est de toute évidence étranger à chacune des dispo-
sitions du Mandat, qui visent, du moins en premier lieu, l’article 26,
et auxquelles je me suis déjà référé. Cependant, le demandeur avance
que l’article 1x1 du Mandat contient des dispositions auxquelles
ont porté atteinte les mesures prises par le Mandataire en ce qui
concerne ses concessions et que, de la sorte, l'affaire tombe sous le
coup de l’article 26. L'article rr est ainsi conçu :
44 ARRET N° 2. — OPINION DISSIDENTE DE LORD FINLAY

«L’Administration de la Palestine prendra toutes mesures
nécessaires pour sauvegarder les intéréts de la communauté
concernant le développement du pays et, sous réserve des
obligations internationales acceptées par le Mandataire, elle
aura pleins pouvoirs pour décider quant a la propriété ou au
contréle public de toutes les ressources naturelles du pays, ou
des travaux et services d'utilité publique déjà établis ou à
y établir. Elle introduira un régime agraire adapté aux besoins
du pays, en ayant égard, entre autres choses, aux avantages
qu'il pourrait y avoir à encourager la colonisation intense et
la culture intensive de la terre.

«L’Administration pourra, dans la mesure où elle n’agira
pas directement, s'entendre avec l'organisme juif mentionné
à l’article 4, pour effectuer ou exploiter, dans des conditions
justes et équitables, tous travaux et services d’utilité publique
et pour développer toutes les ressources naturelles du pays.
Dans ces accords, il sera entendu qu'aucun des bénéfices dis-
tribués directement ou indirectement par cet organismenedevra
dépasser un taux raisonnable d'intérêt sur le capital et que
tout excédent de bénéfice sera utilisé par lui au profit du pays
et d’une manière approuvée par l'Administration. »

Les textes français et anglais sont d’accord et je ne ferai appel
au premier que sur un point sur lequel il est plus clair. Les mots
anglais : .... or of the public works, services and utilities established
or to be established therein. . . . sont rendus par «....ou des travaux
et services d'utilité publique déjà établis ou à y établir ...». Le
sens de ces mots et en français et en anglais est : travaux ou services
d'utilité publique tels que chemins de fer, installation de gaz, d’eau,
d'électricité, etc.

Le Protocole XIT annexé au Traité de Lausanne traite des con-
cessions ottomanes, telles que celles de M. Mavrommatis en Palestine.
En vertu de l’article premier de ce Protocole, les concessions de cet
ordre dûment conclues avant le 29 octobre 1914 sont maintenues,
mais sous certaines conditions, dont il sera question plus loin ;
elles sont contenues dans les articles 4, 5 et 6 et ont trait, entre
autres, à la mise en conformité de ces concessions aux conditions
économiques nouvelles.

L’allégation faite contre le Gouvernement britannique en tant
| 45 ARRÊT N° 2. —- OPINION DISSIDENTE DE LORD FINLAY

que Mandataire est qu’il se serait refusé à donner effet aux conces-
sions Mavrommatis et qu’il en a donné à un nommé Rutenberg
d’autres qui font en partie double emploi avec les premières. Le
Gouvernement hellénique maintient que, si ce fait était établi,
il constituerait une violation des stipulations du Mandat, ce qui
donnerait à la Cour compétence obligatoire en vertu de l’article 26.
Cela est nié par la Grande-Bretagne. Telle est, en somme, la ques-
tion qui a été soulevée et discutée d’une manière approfondie à
propos de l’exception préliminaire.

Il a été avancé, au nom du Gouvernement hellénique, que l’affaire
tombe sous le coup de l’article 11 du Mandat en vertu des mots.
suivants qui se trouvent dans la première phrase : «sous réserve
des obligations internationales acceptées par le Mandataire». L’on
a dit que, du fait de ces mots, les stipulations du Protocole XII
du Traité de Lausanne sont incorporées à l’article 11, de telle
sorte que, pour ce qui est de l’application de l’article 26, ce Proto-
cole doit être considéré comme une partie de l’article 11 du Mandat,
et que les concessions Rutenberg ont été octroyées dans l’exercice
des pouvoirs conférés dans la première phrase de l’article 11, pou-
voirs qui permettent de décider quant à la propriété et au contrôle
public ; ce qui constituerait une infraction aux dispositions du Pro-
tocole qui reconnaissent les concessions Mavrommatis sous cer-
taines conditions. L’on a dit, en outre, que l’octroi des concessions
Rutenberg équivaut à un accord conclu par l'Administration de
la Palestine avec l'organisme juif conformément au deuxième alinéa
de l’article 11 et que la réserve relative aux obligations interna-
tionales que contient la première phrase doit être considérée comme
contenue dans l’alinéa second.

C’est 1a, en quelques mots, le contour de la thèse que l’on oppose
au Gouvernement britannique dans la question de compétence.
Je vais l’examiner en détail.

Le texte sur lequel on s'appuie pour montrer qu’il y a, au sens de
Varticle 26, infraction aux dispositions du Mandat, est le suivant :
«sous réserve des obligations internationales acceptées par le
Mandataire». L’examen de l’article montre d’une façon concluante
que ces mots ne constituent qu’une limite qui s'applique à l’un
seulement des pouvoirs conférés au Mandataire par l’article 11:
celui de décider quant à la propriété ou au contrôle public de toutes.
les ressources naturelles du pays ou des travaux et services d’uti-
lité publique déjà établis ou à y établir.
46 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

Il convient d'observer que l’article II commence par énoncer,
d'une manière générale, l’un des devoirs imposés à l'Administration
de la Palestine. Cet énoncé se trouve dans les premiers mots:
«L’ Administration dela Palestine prendra toutes mesures nécessaires
pour sauvegarder les intéréts de la communauté concernant le déve-
loppement du pays. » Ces mots posent un principe et signifient que,
pour le développement du pays, les intéréts de la communauté ne
doivent pas être sacrifiés à ceux des individus, et que toutes mesures
nécessaires pour les sauvegarder doivent être prises par l’Adminis-
tration.

L'article 11 traite ensuite, en trois groupes, de la tâche de l’Ad-
ministration et des pouvoirs qui lui appartiennent : 1° La « proprié-
té ou le contrôle public de toutes les ressources naturelles du pays
ou des travaux et services d’utilité publique, etc., à y établir »
Cette matière est intimement liée au principe qui la précède et dont
traite la fin de la même phrase. — 2° L'introduction d’un régime
agraire (deuxième phrase de l’article). — 3° Les ententes avec
l'organisme juif pour effectuer ou exploiter tous travaux publics ou
pour développer les ressources naturelles (alinéa 2).

J'étudierai ces trois groupes dans l’ordre indiqué ci-dessus. Les
mots qui traitent du premier groupe sont les suivants : « sous ré-
serve des obligations internationales acceptées par le Mandataire »,
l'Administration «aura pleins pouvoirs pour décider quant à la
propriété ou au contrôle public de toutes les ressources naturelles
du pays ou des travaux et services d'utilité publique déjà établis
ou à y établir».

L'on a porté à notre connaissance que, dans le projet de Mandat,
la réserve qui se trouve au début de cette phrase était ainsi conçue :
«sous réserve des dispositions de l’article 311 du Traité de paix
avec la Turquie», c’est-à-dire du Traité de Sèvres. Lorsqu'il
devint évident que le Traité de Sèvres n’entrerait jamais en vigueur,
et afin d'éviter tout retard dans l’achèvement du Mandat pour la
Palestine, le renvoi à ce traité fut remplacé par les mots : «sous
réserve des obligations internationales acceptées par le Mandataire»,
mots qui devaient s'appliquer aux dispositions du traité qui rem-
placerait celui de Sèvres. |

L'article 311 du Traité de Sèvres traitait des concessions situées
dans les pays qui, comme la Palestine, avaient été détachés de la
Turquie afin d’être placés sous l'autorité ou la tutelle d’une des
Principales Puissances alliées. L'article stipulait en résumé que
47 ARRÊT N° 2, — OPINION DISSIDENTE DE LORD FINLAY

les concessions accordées avant le 29 octobre 1914 devaient être
maintenues, sous réserve, toutefois, de la faculté de racheter toute
concession qui serait contraire à l'intérêt public, moyennant une
compensation à verser suivant la procédure prévue ; il contenait en
outre des dispositions concernant la mise en conformité du contrat
avec les conditions économiques nouvelles. L'article 311 du Traité
de Sèvres est maintenant remplacé par le Protocole XII du Traité
de Lausanne qui s’occupe de la même matière. Il est clair que les
« obligations internationales acceptées par le Mandataire » visées à
l’article 11 sont, du moins en premier lieu, celles qui résultent des
dispositions du Protocole XIT du Traité de Lausanne. Elles com-
prennent aussi toute autre obligation internationale qui s’y rap-
porterait, mais il ne paraît pas qu'il en existe.

Il est tout à fait impossible d’appliquer l’expression « obligations
internationales acceptées » au droit international, soit général,
soit régissant une matière quelconque. Cette expression envisage
évidemment des obligations conventionnelles établies soit par
traité, soit par simple accord ; en effet, les règles de droit inter-
national n’ont pas besoin d’être acceptées pour devenir obligatoires,
mais elles dérivent leur force obligatoire de la source de tout droit
international, c’est-à-dire du consentement des peuples. Les mots
«acceptées par le Mandataire» démontrent que les «obligations
internationales » envisagées sont de nature contractuelle, c’est-a-
dire découlent de traités ou de conventions ; il est clair que l’on a
voulu se référer aux dispositions qui devaient remplacer le Traité
de Sèvres et en particulier son article 312.

On peut se demander pourquoi une réserve spéciale à été faite
pour ces obligations internationales. On pourrait prétendre qu’elles
sont déjà obligatoires du fait même du traité ou de la convention
qui les a mises en vigueur et qui a été accepté par le Mandataire. La
réponse est simple. Les mots dont il s’agit ont été introduits afin
de mettre hors de doute que les pouvoirs accordés au Mandataire
de « décider quant à la propriété ou au contrôle public ...» ne
doivent pas être exercés d’une manière qui serait incompatible
avec les engagements que le Mandataire a acceptés en vertu des
traités. Si la réserve n’avait pas été insérée, l'on aurait été fondé à
soutenir que l'Administration de la Palestine a obtenu la faculté de
passer outre à ses engagements. Sans cette réserve, la clauseaurait
été ainsi conçue: l Administration «aura pleins pouvoirs pour
décider quant à la propriété ou au contrôle public de toutes les
48 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

ressources naturelles du pays ou des travaux et services d'utilité
publique déjà établis ou à y établir.» L’on n'aurait pas manqué de
prétendre, avec un Mandat ainsi libellé, que l Administration peut
exercer cette faculté de décider quant à la propriété ou au contrôle
public, sans être liée par aucune obligation internationale, quand
bien même ces obligations eussent été acceptées par le Mandataire.
Or, l'intention des rédacteurs était bien différente, et, afin de la
mettre hors de question, la réserve a été insérée, en vue de démontrer
que les pouvoirs étaient conférés au Mandataire, mais sous réserve
des obligations qu'il a acceptées. Ces mots, en effet, limitent la
faculté, donnée à Administration dans la première phrase de
l'article 11, de mettre la main sur les ressources et les services
publics. Cette faculté n’existe que sous réserve des obligations
conventionnelles acceptées par le Mandataire.

Cette réserve s'applique exclusivement au premier groupe des
pouvoirs conférés à l'Administration par l’article 11, à savoir la
faculté de décider quant à la propriété et au contrôle des ressources
et services publics ; elle ne s'applique pas au second et au troisième
groupes qui se réfèrent à l'introduction d’un système agraire et
aux ententes à conclure avec l’organisme juif. En ce qui concerne
ces deux derniers groupes, pareille réserve eût été redondante. Il
ne pourrait venir à l’idée de personne que la faculté d'introduire
un système agraire ou de s'entendre avec l'organisme juif puisse
créer un droit quelconque d'ignorer les dispositions d’une obligation
internationale. L’observance de tout traité en vigueur peut être
obtenue par le moyen de l’application des sanctions qui y sont
attachées ; mais, comme je viens de le dire, si des « pleins pouvoirs
pour décider quant à la propriété ou au contrôle public .... »avaient
été accordés sans plus à l'Administration de la Palestine, on aurait
pu croire que l'intention fût de permettre à l'Administration de
procéder à des expropriations, sans égard aux obligations conven-
tionnelles. I] convenait parfaitement de faire cette réserve à propos
du premier groupe, tandis qu’au sujet des second et troisième
elle aurait été entièrement superflue.

Si l'Administration de la Palestine avait décidé quant à la pro-
priété ou au contrôle public d’une ressource naturelle quelconque
ou de l’un quelconque des services publics du pays en violation des
obligations internationales acceptées par le Mandataire, il en serait
résulté une atteinte à l’article 11 qui eût pu faire l’objet d’une
instance introduite devant la Cour aux termes de l’article 26 par
Annexe au
Mémoire du

Gouv.hellén.,

49 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

l’un quelconque des Membres de la Société des Nations. La propriété
ou le contrôle auraient, en effet, été acquis, mais en violation de
l’article x1, car cet article accorde la faculté d’acquérir la propriété
publique ou de contréler des services publics seulement en confor-
mité des obligations internationales acceptées.

Il n’y a rien eu de tel en l’espéce. L’Administration dela Palestine
n’a rien décidé quant à la propriété ou au contrôle public au sens de
la première phrase de l’article 17 en ce qui concerne les concessions
Mavrommatis. L’octroi de concessions ne constitue pas un exercice
du premier groupe des pouvoirs stipulés à la première phrase de
l’article rz ; il en est de même de leur résiliation, à moins que cela
ne fasse partie d’un système de nationalisation, l’objet des conces-
sions étant transformé en propriété publique ou étant mis sous le
contrôle public. L’on a avancé que l’article 28 des consessions
Rutenberg pour la fourniture de l'électricité dans la Palestine

5. 35, 5. 48.dénote l'établissement d’un contrôle public au sens de la première

phrase de l’article r1 du Mandat. Cette thèse ne résiste pas à l’exa-
men. L'article 28 stipule que l'exploitation de la Société sera
reconnue comme une entreprise d'utilité publique sous contrôle
gouvernemental et que ses travaux et sa propriété seront protégés
en tant que tels. Cette clause ne remet en aucune mesure l’ex-
ploitation entre les mains du Gouvernement ; elle se borne simple-
ment à reconnaître le droit pour le Gouvernement d’assumer le

- contrôle si l’intérêt public le demande. L'exploitation reste entre

les mains de la Compagnie jusqu’au moment où ce droit est exercé.
L'existence de ce droit ne constitue pas l’établissement d’un con-
trôle public au sens de l’article 11.

Dans la partie de l'arrêt de la Cour qui traite de ce sujet, l’on
attache une grande importance à un passage qui se trouve à la
page 5 du Contre-Mémoire préliminaire et qui est ainsi conçu :

«Les concessions accordées en septembre 1921 à M. Rutenberg
pour le développement de l'énergie électrique et de la force hydrau-
lique en Palestine (Annexe au Mémoire grec, pp. 21-52) ont obli-
gatoirement dû être faites en conformité de l’article 1x et il eût été
loisible à tout Membre de la Société de mettre en question toute
stipulation de ces concessions qui aurait porté atteinte aux
obligations internationales assumées par Sa Majesté britannique
en qualité de Mandataire pour la Palestine. »

Il est parfaitement vrai que tout signataire d’un accord interna-
tional consacrant une obligation acceptée par le Mandataire et
50 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

liant en conséquence la Palestine eût pu se plaindre dans le cas
où une concession quelconque eût porté atteinte à cette obli-
gation internationale. Ce droit de se plaindre ne serait même pas
confiné aux Membres de la Société : toute Partie à un traité peut
prendre des mesures pour en empêcher la violation et pour obtenir
réparation. J’ai attiré, par des remarques détaillées, l'attention sur
les stipulations de l’article 11, et j’ai montré que la réserve de la
première phrase ne s’applique qu’au cas où une décision a été prise
quant à la propriété ou au contrôle public, et qu'aucune stipulation
équivalant à pareille décision n’est contenue dans les concessions
Rutenberg. Il s'ensuit que le droit de protester contre une violation,
par ces concessions, d’obligations internationales ne serait pas basé
sur la réserve dela première phrase de l’article 17, mais sur les titres
que toute Partie 4 un traité tire du droit international.

Il y a lieu de se rappeler que le passage dont il s’agit du Contre-
Mémoire n’a pu être écrit à propos de la distinction entre de simples
engagements internationaux et des obligations internationales in-
corporées au Mandat et qui en forment partie intégrante. Ce n’est
qu’à un stade ultérieur de l’affaire qu’a surgi une controverse sur ce
point. Il me paraît que le langage employé dans ces circons-
tances ne saurait être envisagé comme constituant l'admission
d’unethése avancée à propos d’un point qui, alors, n’était pasen ques-
tion. Il y a lieu d'interpréter l’article 11 selon son véritable sens.
La soi-disant « déclaration » fait partie d’une déduction précise et
aurait été sans doute exprimée différemment si le point qui est
maintenant débattu avait à ce moment été développé.

Le deuxième groupe des pouvoirs conférés par l’article 11 a trait
à l'introduction, par l'Administration de la Palestine, d’un système
agraire. Dans ce groupe, rien n’est dit au sujet des obligations inter-
nationales existantes, et cela pour la raison que je viens d'indiquer.
Néanmoins, il ne faut pas qu’on puisse pour un seul instant croire
que l’Administration ait la faculté de mettre en vigueur un systéme
agraire qui ne soit pas compatible avec les obligations internationa-
les, sans s’exposer, cela faisant, à toutes les mesures prévues pour l’ob-
servance des obligations internationales. Toute mesure de cet ordre
pourrait faire l’objet de démarches diplomatiques, et de toute autre
démarche que la Puissance lésée pourrait juger opportun de faire.
Mais elle ne pourrait être portée devant la Cour par citation en vertu
de l’article 26, parce qu’il n’y aurait pas eu de violation du Mandat.

Il en est de même en ce qui concerne le troisième groupe des
5 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

pouvoirs conférés par l’article rx, qui concerne les accords à passer
avec Vorganisme juif. Si un de ces accords avait pour résultat la
violation d’une obligation internationale, toute Puissance intéressée
pourrait protester et prendre toutes les autres mesures que l’on est
accoutumé à voir prendre pour exercer une contrainte sur un État
offenseur ; le différend pourrait être réglé par la Cour en vertu d’un
compromis soit général soit spécial ; mais il ne pourrait être obliga-
toirement porté devant la Cour en vertu de l’article 26.

J'ai déjà parlé des conditions à la réadaptation des concessions,
que contient le Protocole XII annexé au Traité de Lausanne.
L’article 6 de ce Protocole stipule que les bénéficiaires de contrats
de concessions « qui n’auraient pas reçu à la date de ce jour» (24
juillet 1923) « un commencement d’application », ou, comme le dit le
texte anglais : which have not on the date of the Protocol, begun to be
put into operation, ne peuvent se prévaloir des dispositions du Pro-
tocole relatives à la réadaptation. C’est sur ce point qu’échouérent
les négociations entre M. Mavrommatis et le Gouvernement britan-
nique. M. Mavrommatis soutenait que le dépôt des projets et d’une
caution satisfaisaient à ce texte; au contraire, le Gouvernement
britannique maintenait qu’il fallait un commencement d’exécution
des travaux. L’arrét de la Cour (p. 29) déclare que cette question
est relative à l’interprétation de l’article 11 du Mandat et que, par-
tant, l’article 26 lui est applicable. Or, la question relève entièrement
de l'interprétation du Protocole, et la thèse de l’applicabilité à son
égard de l’article 26 dépend nécessairement de l’application de la
doctrine selon laquelle ie Protocole est incorporé dans l’article II
du Mandat. Il me semble que l’idée d'appliquer ainsi cette doctrine
fournit une illustration convaincante de Verreur qui se trouve
à la base de l’ensemble de la doctrine de Vincorporation telle
qu’elle s'applique en l’espèce. Le Protocole ne fait, à aucun point de
vue, partie du Mandat ; si la première phrase de l’article 11 s’y
réfère, ce n’est que pour limiter le pouvoir qui y est stipulé d’ac-
quérir la propriété ou le contrôle public. Les conditions dont il
s’agit n’ont rien à faire avec ce pouvoir. Jene puis accepter la manière
de voir selon laquelle l’article 11 devrait être lu comme s’il contenait
les dispositions du Protocole im extenso. Le différend sur ce point
aurait pu être soumis à la Cour permanente de Justice internatio-
nale du commun accord des Parties, si toutefois il avait mis aux
prises les deux Gouvernements ; mais il n’aurait pas pu lui être
obligatoirement déféré en vertu de l’article 26.
Annexe,
p. 36.

52 ARRET N° 2. — OPINION DISSIDENTE DE LORD FINLAY

Dans l’expasé qu’il a fait au nom du Gouvernement hellénique,
M. Politis a avancé que la responsabilité de la Grande-Bretagne
pouvait étre établie par le motif suivant : en octroyant les conces-
sions à M. Rutenberg, la Grande-Bretagne s’est entendue avec l’or-
ganisme juif en vertu du second alinéa de l’article rr ; cet accord
violerait les obligations internationales dont parle la première
phrase de cet article. |

Cet argument n'est pas corroboré par les termes du Mandat.
Le deuxième alinéa de l’article xx a trait à des accords que l’Admi-
nistration peut conclure avec l'organisme juif dont parle l’article 4
du Mandat. Ce dernier article stipule qu’un organisme juif sera
reconnu officiellement et aura le droit de donner des avis à l’Admi-
nistration, de coopérer avec elle dans des questions touchant la popu-
lation juive en Palestine «et, toujours sous réserve du contrôle
de l'Administration, d’aider et de participer au développement du
pays». L'organisation sioniste sera reconnue comme étant cet orga-
nisme, pour autant que, de l'avis du Mandataire, son organisation
et sa constitution seront jugées convenables. Les accords prévus
dans le deuxième alinéa de l’article rr doivent être conclus avec cet
organisme. Ils doivent avoir trait à l’exécution ou l’exploitation de
travaux d'utilité publique ou au développement des ressources
naturelles du pays «dans la mesure où elle (l’Administration)
n’agira pas directement ». Le fait que les statuts de la Société à
constituer en vue des concessions Rutenberg pour l'électricité, etc.,
doivent être approuvés par le Haut Commissaire d'accord avec l’or-
ganisme juif (voir art. 2 del’Accord du 21 septembre 1925) ne justifie
pas la conclusion que ces concessions constituent un accord de cette
espèce. Tous les accords en vertu de l'alinéa 2 de l’article 11 doivent
avoir pour objet l’exécution ou l’exploitation de travaux d'utilité
publique ou le développement des ressources naturelles du pays, et, —
comme le montre la dernière phrase de l’article 11, l'organisme juif
doit pouvoir en retirer certains bénéfices. Il n’y a rien qui indique
que l’on ait jamais fait des accords de cet ordre. Tout d’abord, la

concession octroyée à M. Rutenberg ne constitue pas un accord

avec l'organisme juif. Et, en second lieu, il est tout à fait impossible,
pour les raisons que j'ai déjà exposées, de faire entrer dans le second
alinéa la réserve que contient la première phrase de l’article 11.
L'arrêt cite un passage de exposé de l’Agent britannique, passage
qui admettrait que la réserve de la première phrase s'applique
au second alinéa. Ce qui est dit dans ce passage, c’est que la réserve
53 ARRÊT N° 2. — OPINION DISSIDENTE DE LORD FINLAY

est tellement naturelle qu’elle devrait être sous-entendue dans
le second alinéa. Les stipulations d’un traité quelconque s’appli-
queraient évidemment à toutes les mesures prises en vertu du
deuxième alinéa. Mais elles s’appliqueraient en raison de leur nature
d'accords internationaux et non pas en vertu de la réserve, qui n’a
trait et ne peut avoir trait qu'aux pouvoirs que confère la première
phrase. Elles ne pourraient pas faire l’objet d’une instance conformé-
ment à l’article 26, mais leur exécution pourrait être rendue obliga-
toire comme pour tous les traités par des représentations basées sur
un emploi éventuel de la force. Cette distinction n’avait pas d’impor-
tance pour le point dont traitait l’Agent britannique ; mais elle est
vitale pour la divergence de vues dont il s’agit maintenant. Je me
permets de renvoyer à ce que j'ai déjà dit au sujet d’une citation
du Contre-Mémoire préliminaire britannique faite à propos d’une
situation semblable.

La déclaration qui se trouve dans l’arrêt selon laquelle les Parties
paraissent avoir été d’accord pour admettre que la réserve de la
première phrase de l’article 11 s'applique aussi au second alinéa
de l’article, me paraît être une conclusion erronée des passages du
Contre-Mémoire britannique et de l’exposé de l’Agent britannique
que j’ai déjà commentés.

L'ensemble de la question de l’article 11 peut être résumé en quel-
ques mots.

L'article 11 ne prescrit pas l’observance des obligations inter-
nationales qu'il mentionne, mais il stipule que la propriété ou le
contrôle public ne seront pas établis en violation de ces obligations.
La différence entre ces deux conceptions est vitale et dès qu’on s’en
rend compte, toute difficulté relative à l’article 1x disparaît. La
simple violation d’une obligation internationale ne constitue pas
une infraction à l’article II ; ce n’est que si Le premier des pouvoirs
que donne l’article rx est exercé en violation d’une obligation inter-
nationale, qu’il y a infraction aux termes du Mandat.

PAR CES MOTIFS, à mon avis, la Cour n’est pas compétente pour
connaître de l’affaire.

(Signé) FINLAY.
